UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number 333-48312 AMERICAN LEISURE HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-2877111 (State of organization) (I.R.S. Employer Identification No.) 2460 Sand Lake Road, Orlando, FL 32809 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (407) 251-2240 Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. As of August 1, 2007, 10,877,974 shares of Common Stock of the issuer were outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. Traditional Small Business Disclosure Format (Check One): Yes [ ] No [X]. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, 2007 and Year Ended December 31, 2006 June 30, 2007 December 31, 2006 Unaudited ASSETS CURRENT ASSETS: Cash $ 3,497,531 $ 1,110,000 Cash - restricted - 1,030,921 Accounts receivable, net 1,683,656 3,148,730 Other receivable 270,484 217,233 Prepaid expenses and other 3,384,748 1,775,614 Total Current Assets 8,836,419 7,282,498 PROPERTY AND EQUIPMENT, NET 8,653,144 9,170,540 LAND HELD FOR DEVELOPMENT 112,423,879 71,930,263 OTHER ASSETS Cash - restricted 8,954,324 10,364,681 Prepaid sales commissions 10,377,140 9,804,036 Prepaid sales commissions - affiliated entity 3,538,762 3,443,851 Goodwill 4,559,134 4,559,134 Trademark 937,500 950,000 Other 2,015,268 2,638,475 Total Other Assets 30,382,128 31,760,177 TOTAL ASSETS $ 160,295,570 $ 120,143,478 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and notes payable $ 25,676,104 $ 35,681,931 Current maturities of notes payable-related parties 583,300 7,480,395 Accounts payable and accrued expenses 7,957,606 4,518,175 Accrued expenses - officers 3,237,500 2,795,000 Other 9,409,182 6,156,256 Total Current Liabilities 46,863,692 56,631,757 Notes payable - related parties 4,060,541 3,353,252 Long-term debt and notes payable 72,491,108 21,583,106 Put liability 985,000 985,000 Deposits on unit pre-sales 38,020,027 37,465,685 Total liabilities 162,420,368 120,018,800 Contingencies STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock; 1,000,000 shares authorized; $.001 par value; 1,000,000 Series "A" shares issued and outstanding at June 30, 2007 and December 31, 2006 10,000 10,000 Preferred stock; 100,000 shares authorized; $.01 par value; 2,825 Series "B" shares issued and outstanding at June 30, 2007 and December 31, 2006 28 28 Preferred stock, 28,000 shares authorized; $.01 par value 27,189 Series "C" shares issued and outstanding at June 30, 2007 and December 31, 2006 272 272 Preferred stock; 50,000 shares authorized; $.001 par value; 36,588 Series "E" shares issued and outstanding at June 30, 2007 32,249 Series "E" shares issued and outstanding at December 31, 2006 36 32 Preferred stock; 150,000 shares authorized; $.01 par value; 0 and 0 Series "F" shares issued and outstanding at March 31, 2007 and December 31, 2005 - - Common stock, $.001 par value; 100,000,000 shares authorized; 10,877,974 shares issued and outstanding atJune 30, 2007 and 10,877,974 shares issued and outstanding atDecember 31, 2006 10,878 10,878 Additional paid-in capital 22,756,918 21,710,830 Accumulated deficit (24,902,930 ) (21,607,362 ) Total Stockholders' Equity (Deficit) (2,124,798 ) 124,678 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 160,295,570 $ 120,143,478 See accompanying notes to financial statements. 2 AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2007 and 2006 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Unaudited Unaudited Unaudited Unaudited (Restated) (Restated) Revenue Service Revenues $ 12,777,646 $ 12,701,127 $ 6,402,710 $ 6,403,103 Undeveloped Land Sales - 13,129,246 - - Total Revenue 12,777,646 25,830,373 6,402,710 6,403,103 Cost of Service Revenues (12,149,732 ) (12,389,822 ) (6,386,382 ) (6,195,596 ) Cost of Undeveloped Land Sales - (9,796,634 ) - - Total Costs (12,149,732 ) (22,186,456 ) (6,386,382 ) (6,195,596 ) Gross Margin 627,914 3,643,917 16,328 207,507 Operating Expenses: Depreciation and amortization (466,646 ) (361,735 ) (233,396 ) (159,993 ) General and administrative expenses (1,821,177 ) (1,688,763 ) (945,417 ) (881,071 ) Total Operating Expenses (2,287,823 ) (2,050,498 ) (1,178,813 ) (1,041,064 ) Income (Loss) from Operations (1,659,909 ) 1,593,419 (1,162,485 ) (833,557 ) Interest Income 178,508 169,193 88,103 87,844 Other Income 197,343 - 165,545 - Interest Expense (2,006,612 ) (2,517,382 ) (985,843 ) (1,277,234 ) Loss from continuing operations before income taxes (3,290,670 ) (754,770 ) (1,894,680 ) (2,022,947 ) PROVISIONS FOR INCOME TAXES (4,899 ) (1,399 ) (1,000 ) - Loss from continuing operations (3,295,569 ) (756,169 ) (1,895,680 ) (2,022,947 ) Gain (loss) from discontinued operations - 2,744,938 - 2,869,189 NET INCOME (LOSS) $ (3,295,569 ) $ 1,988,769 $ (1,895,680 ) $ 846,242 NET INCOME (LOSS) PER SHARE: BASIC AND DILUTED $ (0.37 ) $ 0.12 $ (0.21 ) $ 0.05 WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTED 10,877,974 10,631,814 10,877,974 10,642,974 See accompanying notes to financial statements. 3 AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2007 and 2006 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (3,295,569 ) $ 1,988,769 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 619,848 834,075 Non-cash interest expense 1,381,843 1,477,348 Non-cash warrant compensation 1,046,092 110,253 Gain on sale of subsidiary - (2,988,082 ) Changes in assets and liabilities: (Increase) decrease in restricted cash 1,030,921 (Increase) decrease in accounts receivable and other receivables 1,465,074 1,220,314 Decrease (increase) in prepaid expenses and other (2,421,021 ) (136,586 ) Increase in prepaid sales commissions (668,015 ) (843,790 ) Increase in land held for development (40,493,616 ) (13,914,505 ) Decrease (increase) in deposits on unit pre-sales 554,342 1,226,029 Increase in accounts payable and accrued expenses 7,134,858 920,393 Net cashused by operating activities (33,645,243 ) (10,105,782 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of fixed assets (89,952 ) (90,371 ) Proceeds from property sold - 13,129,246 Decrease in restricted cash 1,410,357 (6,079,439 ) Net cash used in investing activities 1,320,405 6,959,436 CASH FLOWS FROM FINANCING ACTIVITIES: Payment of debt (15,450,805 ) (196,432 ) Payment of debt - related parties (6,570,008 ) (534,939 ) Proceeds from notes payable 56,352,979 3,572,083 Proceeds from notes payable - related parties 380,203 3,721,997 Proceeds from exercise of warrants - 308 Net cash provided by financing activities 34,712,369 6,563,017 Net increase in cash 2,387,531 3,416,671 CASH AT BEGINNING PERIOD 1,110,000 225,055 CASH AT END OF PERIOD $ 3,497,531 $ 3,641,726 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ - $ 451,453 SUPPLEMENTAL DISCLOSURE OF NON CASH TRANSACTION: Purchase of land held for development for notes payable $ - $ 15,000,000 See accompanying notes to financial statements. 4 AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited) NOTE A - PRESENTATION The balance sheets of the Company as of June 30, 2007 and December 31, 2006, the related consolidated statements of operations for the three and six months ended June 30, 2007 and 2006, and the consolidated statements of cash flows for the six months ended June 30, 2007 and 2006, (the financial statements), include all adjustments (consisting of normal, recurring adjustments) necessary to summarize fairly the Company's financial position and results of operations. The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results of operations for the full year or any other interim period. The information included in this Form 10-QSB should be read in conjunction with Management's Discussion and Analysis and restated Financial Statements and notes thereto included in the Company's December 31, 2006, Form 10-KSB, the Company's March 31, 2007 Form 10-QSB and the Company's Forms 8K and 8-K/A filings. NOTE B - REVENUE RECOGNITION American Leisure recognizes revenues on the accrual method of accounting. For the sales of units on the Orlando property and other property sales, revenues will be recognized upon the Orlando property and other property sales, upon the close of escrow for the sales of its real estate. Revenues from travel, call center and other segments are recognized as earned, which is primarily at the time of delivery of the related service, publication or promotional material. Costs associated with the current period are expensed as incurred; those costs associated with future periods are deferred. Costs associated with the acquisition and development, architectural and engineering costs of vacation resorts, including carrying costs such as interest and taxes, are capitalized as land held for development and will be allocated to cost of real estate sold as the respective revenues are recognized. NOTE C – LAND HELD FOR DEVELOPMENT American Leisure is developing a 972-unit resort in Orlando, Florida on 122 acres of undeveloped land. Pre-construction sales commenced in February 2004. As of June 30, 2007, Xpress, Ltd., a related party, see Note E, has pre-sold approximately 600 vacation homes in a combination of contracts on town homes and reservations on condominiums for a total sales volume of approximately $236 million. In connection with the sales, the Company has received deposits totaling approximately $38,020,000 and has prepaid sales commissions and advances to various brokers and agents of approximately $10,377,000 and has prepaid sales commissions of approximately $3,539,000 to Xpress, Ltd., a related party. On January 11, 2006, the Company sold 42 acres in the Sonesta Resort for $9,090,130 to the District and an additional $4,039,116 in connection with reimbursements for site improvements. 5 The land sold to the District will be used for public infrastructure for the Sonesta Resort, including the creation of roads and for water collection. The Boulevard Hotel property located in Miami Beach, Florida is undergoing remodeling and refurbishing to convert the property into a timeshare facility. As of June 30, 2007, $4,079,194 has been incurred in the remodeling and refurbishment and, as of December 31, 2006, $3,405,418 has been incurred. Land held for development includes the initial cost of acquisition of the land and all subsequent capitalized construction and development costs. Construction and development costs include all expenditures incurred in readying certain construction and development related assets of the Company for their intended use. These expenditures consist of direct costs such as land, financing costs, interest, legal fees, consulting fees, surveying, engineering, architects, contractors, real estate taxes, permits, licenses, fees, insurance, photos, copies, printing, general and administrative, and sales and marketing costs. Interest costs are capitalized during the capitalization period, which commences when i) expenditures for the asset have been made, ii) activities that are necessary to get the asset ready for its intended use are in progress, and iii) interest cost is being incurred, and continues as long as these three conditions are present. The amount capitalized in an accounting period shall be determined by applying an interest rate(s) (the “capitalization rate") to the average amount of accumulated expenditures for the asset during the period. The capitalization rates are based on the rates applicable to borrowings, both directly and indirectly associated with the subject asset, outstanding during the period. All capitalized construction costs are subject to write-down inasmuch as the Company’s construction and development assets are carried at the lower of cost or net realizable value. The Company defers costs directly relating to the acquisition of new properties and resort businesses that, in management's judgment, have a high probability of closing. If the acquisition is abandoned, any deferred costs are expensed immediately. These costs are capitalized as land held for development upon closing. NOTE D - PROPERTY AND EQUIPMENT, NET As of June 30, 2007, property and equipment consisted of the following: Useful Lives Amount Equipment 3-5 $ 4,576,531 Furniture and fixtures 5-7 1,472,626 Hotel building 35 7,990,481 Subtotal 14,039,638 Less: accumulated deprecation and amortization 5,386,494 Property and equipment, net $ 8,653,144 Depreciation expense for the six-month and three-month period ended June 30, 2007 amounts to $466,646 and $233,397 respectively. 6 NOTE E - NOTES PAYABLE On April 20, 2007, certain of our wholly owned subsidiaries which are engaged in the construction and development of the Sonesta Resort, including Costa Blanca Real Estate II, LLC, Costa Blanca III Real Estate, LLC, TDS Town Homes (Phase 1), LLC, and TDS Town Homes (Phase 2), LLC, entered into a Loan and Security Agreement with Kennedy Funding, Inc. as agent for certain lenders. Pursuant to the Loan Agreement, Kennedy agreed to make a loan to the Borrowers of up to $24,900,000 On June 26, 2007, Costa Blanca I Real Estate, LLC, a wholly owned subsidiary of our wholly owned subsidiary, Tierra Del Sol Resort (Phase 1), Ltd., entered into a Loan and Security Agreement and related agreements with Kennedy, whereby Kennedy agreed to loan Costa Blanca $4,450,000. On or around June 29, 2007, TDS Amenities, Inc. and TDS Town Homes (Phase 2), LLC (collectively “TDS”), two of our wholly owned subsidiaries issued Central Florida Ventures, L.L.C. a Promissory Note in the amount of $4,000,000 in connection with a $4,000,000 loan made to TDS. The Central Florida Note is due and payable on June 29, 2008, and any amount outstanding on the Central Florida Note bears interest at the rate of thirteen percent (13%) per annum, compounded monthly until paid in full on the maturity date. NOTE F - NOTES PAYABLE - RELATED PARTIES The current maturities of notes payable - related parties is as follows: Officers of Hickory Travel Services $ 383,300 Shareholders of Hickory Travel Services 180,000 Others 20,000 Notes payable - related parties $ 583,300 The current portion of notes payable includes amounts owed to the officers of Hickory Travel Systems, Inc., a subsidiary of the Company in the amount of $383,300, $117,300 of such amount is owed to L. William Chiles, a Director of the Company. Included in non-current notes payable-related parties are obligations to the following related parties: Officer of the Company $ 3,590,811 Officers of Hickory Travel Services 469,730 Related party debt and notes $ 4,060,541 The notes payable – related parties includes amounts owed to the officers of Hickory Travel Systems, Inc., a subsidiary of the Company in the amount of $469,730, $184,730 of such amount is owed to L. William Chiles, a Director of the Company. NOTE G - RELATED PARTY TRANSACTIONS The Company accrues salaries payable to Malcolm Wright in the amount of $800,000 per year with interest at 12%. In June 2006, Malcolm Wright was paid $1,540,500 of the accrued salaries that consisted of accrued salaries of $1,275,000 and accrued interest of $265,500. As of June 30, 2007, the amount of salaries payable accrued to Mr. Wright amounts to $2,625,000 plus accrued interest on those salaries of $596,250. 7 The Company accrued director fees to each of its four (4) directors in an amount of $18,000 per year for their services as directors of the Company. No payments of director fees were paid during the current quarter and the balance of accrued director fees as of the end of the quarter covered by this report amounts to $296,500. Malcolm Wright is the majority shareholder of American Leisure Real Estate Group, Inc. (ALRG). On November 3, 2003 Tierra Del Sol Resort ("TDSR") entered into an exclusive Development Agreement with ALRG to provide development services for the development of the Tierra Del Sol Resort. Pursuant to the Development Agreement ALRG is responsible for all development logistics and TDSR is obligated to reimburse ALRG for all of ALRG's costs and to pay ALRG a development fee in the amount of 4% of the total costs of the project paid by ALRG. During the period from inception through June 30, 2007 the total costs plus fees amounted to $66,470,796. A trust for the natural heirs of Malcolm Wright is the majority shareholders of Xpress Ltd. ("Xpress"). On November 3, 2003, TDSR entered into an exclusive sales and marketing agreement with Xpress to sell the units being developed by TDSR. This agreement provides for a sales fee in the amount of 3% of the total sales prices received by TDSR payable in two installments: one-half of the fee is paid when the rescission period has elapsed in a unit sales agreement and one-half is paid upon the conveyance of the unit. The agreement also provides for a marketing fee of 1.5% of the total sales prices received by TDSR. The marketing fee is paid when the first segment of the sales fee is paid. During the period since the contract was entered into and ended June 30, 2007, the total sales amounted to approximately $235,917,443. As a result of the sales, TDSR was obligated to pay Xpress a fee of $7,077,523, consisting of one-half of the sales fee and the full amount of the marketing fee. As of June 30, 2007, $6,765,311 has been paid to Xpress. Based on the sales contracts as of June 30, 2007, TDSR will be obligated to pay Xpress $3,538,762, the other half of the sales fee, upon the conveyance of the units. Effective June 30, 2006, we sold our subsidiary Caribbean Leisure Marketing Ltd. ("CLM"), CLM owns a 49% interest in Caribbean Media Group, Inc. (call center operations), to Stanford International Bank, Ltd. ("SIBL") in exchange for cancellation of promissory notes in the amounts of $1,250,000 and $2,100,000 and $2,313,175 of fees and accrued interest. The sale resulted in a gain of $2,988,082. We also issued 355,000 warrants at an exercise price of $10.00 expiring on April 30, 2008. This was recorded as discontinued operations. 8 NOTE H - NET INCOME (LOSS) PER SHARE Dividends have not been declared on the Company's cumulative preferred stock. The accumulated dividends are deducted from Net Loss to arrive at Net income (loss) per share as follows: Description Six months Six months Three months Three months Ended ended ended ended 6/30/2007 6/30/2006 6/30/2007 6/30/2006 NET INCOME (LOSS) (as reported) (3,295,569 ) 1,988,769 (1,895,680 ) 846,242 UNDECLARED PREFERRED STOCK DIVIDEND (729,721 ) (713,955 ) (374,715 ) (358,950 ) NET LOSS AFTER PREFERRED STOCK DIVIDEND (4,025,290 ) 1,274,814 (2,270,395 ) 487,292 NET INCOME (LOSS) PER SHARE BASIC AND DILUTED (0.37 ) 0.12 (0.21 ) 0.05 NOTE I - SHARES FOR SERVICES In December 2004, FASB issued a revision to SFAS 123 (also known as SFAS 123R) that amends existing accounting pronouncements for share-based payment transactions in which an enterprise receives employee and certain non-employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise's equity instruments or that may be settled by the issuance of such equity instruments. SFAS 123R eliminates the ability to account for share-based compensation transactions using APB 25 and generally requires such transactions be accounted for using a fair-value-based method. SFAS 123R's effective date would be applicable for awards that are granted, modified, become vested, or settled in cash in interim or annual periods beginning after December 15, 2005. SFAS 123R includes three transition methods: a prospective method, a modified prospective method and a retroactive method. The Company adopted SFAS 123R in the first quarter of the fiscal year ending December 31, 2006. In accordance with SFAS No. 123R we have recorded approximately $158,400 as stock based compensation under the fair value method for the six months ended June 30, 2007. The proforma stock based compensation under the fair value method for the six months ended June 30, 2006 was approximately $110,000. The fair value of each option grant was estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: risk free rate of 3.5%; volatility of 185% for 2007 and 120% for 2006 with no assumed dividend yield; and expected lives of five years. During the six months ended June 30, 2007 the Company did not issue warrants to executives as shares for services.However, 1,330,500 warrants were issued to Malcolm right for debt guarantees related to the acquisition of land held for development during the six months ended June 30, 2007.During the six months ended June 30, 2006, the Company issued 200,000 warrants to two executives of the Company (100,000 to Michael Crosbie as Corporate General Counsel, Executive Vice President and Secretary of the Company and 100,000 to Jeff Scott as President of Hickory Travel Services); for each executive, 50,000 were immediately vested and the other 50,000 will vest in equal amounts in the next two years. In addition, 450,000 warrants were issued to Malcolm Wright for debt guarantees related to the acquisition of land held for development during the six months ended June 30, 2006. As noted in Note E above, in June 2006, 355,000 warrants were issued to Stanford International Bank Ltd. to replace the equity conversion feature that was to expire on April 30, 2007, of an outstanding loan with Stanford International Bank Limited. As of June 30, 2007, there are 6,807,746 warrants outstanding to officers and directors and 4,081,000 warrants outstanding to third parties for a total outstanding of 10,888,746. 9 NOTE J - OPERATING SEGMENTS The Company has adopted the provisions of SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information". As of June 30, 2007, the Company's two business units have separate management teams and infrastructures that offer different products and services. The business units have been aggregated into three reportable segments. Tierra Del Sol, Inc. represents the Company’s Real Estate segment, and is planning to construct a 972-unit resort in Orlando, Florida on 122 acres of undeveloped land. Vertical development on the townhomes and amenities commenced in the first quarter of 2007. Presales commenced in February 2004. Through June 30, 2006, American Leisure operated a call center where revenues were recognized upon the completion of the earning process from the completion of the travel of the customer, the trip to the properties for the potential purchase, or the appropriate event based on the agreement with American Leisure's client as to the ability to be paid for the service. Travel Unit ("Travel") provides travel related services. On and effective as of August 1, 2006, the Management Agreement and the License Agreement with Around the World, Inc. was terminated. For the six months ending June 30, 2007: In (000's) Real Estate Call Center* Travel Hospitality Elim Consol Services 900 - 12,126 831 (1,080) 12,778 Undeveloped land - Segment income (loss) (3,002) - 1,011 332 (1,637) (3,296) Total income (loss) (3,002) - 1,011 332 (1,637) (3,296) Total Assets 148,449 - 9,906 13,316 (11,375) 160,296 Capital Expenditures 13 - 64 (7) - 70 Depreciation ** (379) - (141) (100) - (620) * Call center was sold as of June 30, 2006. ** Depreciation is included in cost of operating revenues. 10 For the six months ending June 30, 2006: In (000's) Real Estate Call Center Travel Hospitality Elim Consol Services 911 - 12,630 60 (900) 12,701 Undeveloped land 13,129 - 13,129 Segment income (loss) 712 - 116 (153) (1,430) (755) Gain (loss) from discontinued operations - (243) - - 2,988 2,745 Total income (loss) 712 (243) 116 (153) 1,556 1,988 Total Assets 115,131 - 9,025 (147) (13,574) 110,435 Capital Expenditures - - 90 - - 90 Depreciation** (361) - (148) - (325) (834) * Call center was sold as of June 30, 2006. ** Depreciation is included in cost of operating revenues. NOTE K - DISCONTINUED OPERATIONS Effective June 30, 2006, we sold our subsidiary, Caribbean Leisure Marketing Limited ("CLM"), to Stanford International Bank Limited ("SIBL") under a stock purchase agreement. SIBL was expanding their call center business in the Caribbean and CLM would provide them with both synergies and effective economies of scale (in terms of operations and sales force) for expansion into other markets. In connection with the agreement, SIBL exchanged the following debts which we owed to SIBL: a $1,250,000 promissory note and accrued interest thereon through June 30, 2006; a $2,100,000 promissory note and accrued interest thereon through June 30, 2006; all accrued and unpaid interest on our $6,000,000 note with SIBL as of June 30, 2006; all accrued and unpaid interest on our $3,000,000 promissory note payable to SIBL as of June 30, 2006; $220,652 of the $331,178 of accrued interest on our $8,000,000 promissory note payable to SIBL, and all accrued fees on our $6,000,000 letter of credit, which SIBL agreed to guaranty in connection with the KeyBank loans. NOTEL - RECLASSIFICATIONS AND RESTATEMENTS Certain amounts in the 2006 financial statements have been reclassified to conform to the 2007 financial statement presentation. American Leisure Holdings, Inc., has restated the financial statements for the three and six months ended June 30, 2006, to include gross revenues and expenses for the TraveLeaders business interests acquired from Around the World Travel on December 31, 2004, which business assets and interests were thereupon combined with American Leisure. The revenues and expenses were previously reported on a net basis in connection with the terms of the Management Agreement pursuant to which AWT acted as the manager. As such, AWT was responsible for such TraveLeaders revenues and related expenses. The entitlement of American Leisure in relation to TraveLeaders and the combined business interests was an entitlement to a net operating result pursuant to the Management Agreement. Therefore, the restated financial statements do not involve any changeto the cash flow, net income or balance sheet of American Leisure. 11 The restatement for the six months ended June 30, 2006 is as follows: As originally filed Adjustment As restated Revenue: Operating revenues $ 3,337,296 $ 9,363,831 $ 12,701,127 Undeveloped land sales 13,129,246 - 13,129,246 Total revenue 16,466,542 9,363,831 25,830,373 Cost of operating revenues (2,499,956 ) (9,889,866 ) (12,389,822 ) Cost of undeveloped land sales (9,796,634 ) - (9,796,634 ) Total Costs (12,296,590 ) (9,889,866 ) (22,186,456 ) Gross margin 4,169,952 (526,035 ) 3,643,917 Operating expenses: Depreciation and amortization (414,476 ) 52,741 (361,735 ) General and administrative (2,162,057 ) 473,294 (1,688,763 ) Total operating expenses (2,576,533 ) 526,035 (2,050,498 ) Income (loss) from operations 1,593,419 - 1,593,419 - Interest income 169,193 - 169,193 Other income - - - Interest expense (2,517,382 ) - (2,517,382 ) Gain (loss) from discontinued operations 2,744,938 - 2,744,938 Income (loss) before income taxes 1,990,168 - 1,990,168 Provision for income taxes (1,399 ) - (1,399 ) Net income $ 1,988,769 $ 1,988,769 The restatement for the three months ended June 30, 2006 is as follows: As originally filed Adjustment As restated Revenue: Operating revenues $ 1,756,350 $ 4,646,753 $ 6,403,103 Undeveloped land sales - - - Total revenue 1,756,350 4,646,753 6,403,103 Cost of operating revenues (1,286,550 ) (4,909,046 ) (6,195,596 ) Cost of undeveloped land sales - - - Total Costs (1,286,550 ) (4,909,046 ) (6,195,596 ) Gross margin 469,800 (262,293 ) 207,507 Operating expenses: Depreciation and amortization (208,020 ) 48,027 (159,993 ) General and administrative (1,095,337 ) 214,266 (881,071 ) 12 Total operating expenses (1,303,357 ) 262,293 (1,041,064 ) Income (loss) from operations (833,557 ) - (833,557 ) Interest income 87,844 87,844 Other income - - - Interest expense (1,277,234 ) - (1,277,234 ) Gain (loss) from discontinued operations 2,869,189 - 2,869,189 Income (loss) before income taxes 846,242 - 846,242 Provision for income taxes - - Net income $ 846,242 $ 846,242 NOTE M - CONTINGENCIES Litigation In the ordinary course of its business, the Company may from time to time become subject to claims or proceedings relating to the purchase, subdivision, sale and/or financing of its real estate or its operations. The Company believes that substantially all of the above are incidental to its business. We are a party in an action that was filed in Orange County, Florida and styled as Rock Investment Trust, P.L.C. and RIT, L.L.C. vs. Malcolm J. Wright, American Vacation Resorts, Inc., American Leisure, Inc., Inversora Tetuan, S.A., Sunstone Golf Resort, Inc., and Sun Gate Resort Villas, Inc., Case No. CIO-01-4874, Ninth Judicial Circuit, Orange County, Florida. In June, 2001, after almost 2 years from receiving notice from Malcolm Wright that one Mr. Roger Smee, doing business under the names Rock Investment Trust, PLC (a British limited company) and RIT, LLC (a Florida limited liability company) (collectively, the Smee Entities) had defaulted under various agreements to loan or to joint venture or to fund investment into various real estate enterprises founded by Mr. Wright, the Smee Entities brought the Lawsuit against Mr. Wright, American Leisure, Inc. (ALI) and several other entities. The gravamen of the initial complaint is that the Smee Entities made financial advances to Wright with some expectation of participation in a Wright real estate enterprise. In general, the suit requests either a return of the Smee Entities alleged advances of $500,000 or an undefined ownership interest in one or more of the defendant entities. Mr. Wright, American Leisure, Inc., and Inversora Tetuan, S.A., have filed a counterclaim and cross complaint against the Smee Entities and Mr. Smee denying the claims and such damages in the amount of $10 million. If the court rules that Mr. Wright is liable under his guarantee of the American Leisure, Inc. obligation to Smee, it is believed that such a ruling would not directly affect American Leisure Holdings, Inc. The litigation is in the discovery phase and is not currently set for trial. We have been advised by our attorneys in this matter that Mr. Wrights position on the facts and the law is stronger than the positions asserted by the Smee Entities. In March 2004, Manuel Sanchez and Luis Vanegas as plaintiffs filed a lawsuit against American Leisure Holdings, Inc. American Access Corporation, Hickory Travel Systems, Inc., Malcolm J. Wright and L. William Chiles, et al., seeking a claim for securities fraud, violation of Florida Securities and Investor Protection Act, breach of their employment contracts, and claims for fraudulent inducement. All defendants have denied all claims and have a counterclaim against Manuel Sanchez and Luis Vanegas for damages. The litigation commenced in March 2004 and will shortly enter the discovery phase and is not currently set for trial. We believe that Manuel Sanchez and Luis Vanegas claims are without merit and the claims are not material to us. We intend to vigorously defend the lawsuit. 13 On March 30, 2004, Malcolm Wright, was individually named as a third-party defendant in the Circuit Court of Cook County, Illinois, Chancery Division, under the caption: Cahnman v. Travelbyus, et al. On July 23, 2004, the primary plaintiffs filed a motion to amend their complaint to add direct claims against our subsidiary, American Leisure as well as Mr. Wright. On August 4, 2004, the plaintiffs withdrew that motion and have not asserted or threatened any direct claims against American Leisure, Mr. Wright or us. In early May 2004, Around The World Travel, Inc. substantially all of the assets of which we purchased, filed a lawsuit in the Miami-Dade Florida Circuit Court against Seamless Technologies, Inc. and e-TraveLeaders, Inc. alleging breach of contract and seeking relief that includes monetary damages and termination of the contracts. They were granted leave to intervene as plaintiffs in the original lawsuits against Seamless and e-TraveLeaders. On June 28, 2004, the above named defendants brought suit against Around The World Travel and American Leisure Holdings, Inc. in an action styled Seamless Technologies, Inc. et al. v. Keith St. Clair et al. This suit alleges that Around The World Travel has breached the contracts and also that American Leisure Holdings, Inc. and Around The World Travels Chief Executive Officer were complicit with certain officers and directors of Around The World Travel in securing ownership of certain assets for American Leisure Holdings, Inc. that were alleged to have been a business opportunity for Around The World Travel. This lawsuit involves allegations of fraud against Malcolm J. Wright. The lawsuit filed by Seamless has been abated and consolidated with the original lawsuit filed by Around The World Travel. In a related matter, Seamlesss attorneys brought another action entitled Peter Hairston v. Keith St. Clair et al. This suit mimics the misappropriation of business opportunity claim, but it is framed within a shareholder derivative action. The relief sought against American Leisure Holdings, Inc. includes monetary damages and litigation costs. We intend to vigorously support the original litigation filed against Seamless and defend the counterclaim and allegations against us.On February 9, 2007, the court heard AMLH, ALEC, and Mr. Wright’s motion to dismiss the various counts of the complaint. The court dismissed with prejudice the E-Traveleaders / Seamless claims for rescission, constructive trust, and civil conspiracy.
